Citation Nr: 0427765	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans' 
Affairs nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	American Veterans Committee


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a 
January 2002 administrative determination of the VA Regional 
Office (RO) located in Manila, the Republic of the 
Philippines.  

The RO denied a claim of basic eligibility for VA nonservice-
connected death pension benefits.  

In August 2004, the appellant withdrew her prior Travel Board 
hearing request, for which the appeal had been remanded in 
September 2003.  The Board also remanded this matter in March 
2003 for Veterans Claims Assistance Act of 2000 (VCAA) 
compliance, which has since been met.  


FINDINGS OF FACT

1.  The RO notified the claimant of the evidence and 
information needed to substantiate her claim, and obtained 
all relevant and available evidence identified by her, all in 
an effort to assist her in substantiating her claim of 
nonservice-connected death pension eligibility.  

2.  The Department of the Army has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the Armed Forces of the United 
States.  





CONCLUSION OF LAW

The criteria of a "veteran" for the purpose of the claimant's 
entitlement to VA death pension benefits are not met.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 
3.9, 3.40. 3.41, and 3.203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are questionably 
applicable to the claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

For the reasons noted below, the Board finds that to the 
extent that VCAA applies at all, VA has complied with both 
the notification and assistance provisions of the VCAA as to 
the claim on appeal, and that the Board's decision to proceed 
in adjudicating the claim on appeal does not prejudice the 
appellant in the disposition of her claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id.  

In this case, the appellant filed her claim of basic 
eligibility for VA nonservice-connected death pension 
benefits in January 2002.  However, the RO had already issued 
notice to the claimant of VA's duty to assist and other VA 
responsibilities in a letter dated in September 2001, prior 
to the adjudication and denial of the claim in January 2002.  

Specific notice of VCAA was issued in April 2003 prior to the 
readjudication of the claim in May 2003.  As such, the timing 
of the notices comport with the CAVC's holding in Pelegrini, 
supra. 

The substance of the notices is satisfactory as well.  
Specifically, the September 2001 and April 2003 VCAA notice 
letters advised the appellant of her need to identify or 
submit evidence of her husband's service as a member of the 
Philippine Commonwealth Army, or of any recognized guerrillas 
in the service of the Armed Forces of the United States as 
defined by VA regulations.  These notices also informed the 
appellant that VA would attempt to obtain any evidence that 
she identifies.  

In December 2001, the VA obtained certification from the 
Department of the Army that the appellant's deceased spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas in the service of 
the Armed Forces of the United States.  The RO also provided 
the appellant with a toll-free telephone number should she 
require additional information or answers to questions 
relevant to her claim.  

There is no report of contact to indicate that she called 
with any question regarding this notice, as no reply is of 
record.  No additional information or development is 
pertinent to the narrow issue on appeal, which was answered 
by the Army's December 2001 certification.  

The Board additionally notes that the June 2002 statement of 
the case (SOC) and May 2003 supplemental statement of the 
case (SSOC) advised the appellant of all appropriate 
regulations governing eligibility to nonservice-connected 
death pension benefits.  

The RO's statement of the case and supplemental statement of 
the case included a recitation of 38 C.F.R. § 3.159, with 
reference to the relevant sections of the United States Code, 
as well as specific reference to the results of the Army's 
December 2001 certification.  

Given the above, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
appellant's claim, and no further notification or development 
action is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal, basic eligibility of 
nonservice-connected death pension, has been completed within 
VCAA.  


Death Pension Eligibility

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2003).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).




For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person. 38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.50 (2003).

Death pension may be paid to a surviving spouse who was 
married to the veteran: (1) One year prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
For Korean War veterans, if the marriage occurred before 
February 1, 1965. 38 C.F.R. § 3.54(a) (2003).

A "service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service. 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b). "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1.

Most pertinent to the claim on appeal, service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9.


For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203. With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla. 38 C.F.R. §§ 3.8, 3.9. 

Moreover, the CAVC has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).


Analysis

The RO requested verification of the appellant's spouse's 
service.  The Army returned a negative certification in 
December 2001.  The Army determined that the appellant's 
husband was not a member of the Armed forces of the United 
States, and that he had no recognized service as a Philippine 
Scout, and that he was not a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla within 38 C.F.R. §§ 3.8, 3.9.  
The Army's December 2001 certification resolves the narrow 
issue on appeal, leaving no doubt or need for further 
development.  The CAVC has held that findings by the United 
States service department verifying a person's service "are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  

Individual records for each potential claimant are maintained 
by the U.S. Army Reserve Personnel Command in alphabetical 
order and that, unless the claimant reports personal data 
such as a name which is different from that previously 
provided in a request for service verification, there is no 
value in resubmitting a request for verification.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994). The appellant has 
submitted no such additional information that would warrant 
another request for verification.  

Inasmuch as the Army's certification of the appellant's 
spouse's non service is binding on VA, the Board concludes 
that the appellant's spouse is not considered a "veteran" for 
purposes of entitlement to VA benefits and that she has not 
attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  (Emphasis added).  The claim on appeal is 
denied.  

ORDER

Basic eligibility for VA death pension benefits is not 
established; thus, the claim is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



